Case 9:19-cv-80239-RLR Document 92 Entered on FLSD Docket 06/17/2020 Page 1 of 7



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                      CASE NO. 9:19-CV-80239-ROSENBERG/REINHART


  EDWARD D. FAGAN,

         Plaintiff,

  v.

  CENTRAL BANK OF CYPRUS, et al.,

         Defendants.
                                                     /

                   ORDER GRANTING MOTIONS TO DISMISS
               COMPLAINT AND ORDERING PLAINTIFF TO FILE AN
            AMENDED COMPLAINT AS TO THE REMAINING DEFENDANTS

         This cause comes before the Court on the Motion to Dismiss by Defendants Central Bank

  of Cyprus, Law Office of the Republic of Cyprus, Petros Clerides, and Eva Rossidou-Papakyriacou

  [DE 76] and on the Motion to Dismiss by Defendants Bank of Cyprus Public Co. Limited, Alpha

  Bank Cyprus Limited, Eurobank Cyprus Limited, USB Bank PLLC, and Sociètè Gènèrale Bank –

  Cyprus Limited1 [DE 77]. The Court reviews the relevant procedural posture of this case before

  turning to the merits of the Motions to Dismiss.

         The nine moving Defendants filed the Motions to Dismiss on February 14, 2020. Under

  Rule 7.1(c)(1) of the Local Rules for the Southern District of Florida, Plaintiff’s Responses to the

  Motions to Dismiss were due on February 28.

         On February 20, Plaintiff filed a Notice of Unavailability in which he stated that he would

  be unavailable from February 24 to March 31 due to an upcoming medical procedure and his



  1
   Plaintiff named these five Defendants in the Complaint as Bank of Cyprus, Alpha Bank, Euro
  Bank, USB Bank, and Sociètè General Bank. See DE 1. Plaintiff has not asserted that the
  Defendants who have appeared are not the intended Defendants.
Case 9:19-cv-80239-RLR Document 92 Entered on FLSD Docket 06/17/2020 Page 2 of 7



  subsequent rehabilitation. DE 78. The Court construed this filing as a Motion to extend the

  deadline to respond to the Motions to Dismiss to April 1 and granted the Motion. DE 79.

         On March 30, Plaintiff filed a Motion to extend his deadline to respond to the Motions to

  Dismiss for an additional 60 days due to ongoing medical issues and limitations caused by the

  COVID-19 pandemic. DE 82. The Court granted the Motion and extended the deadline to respond

  to June 1. DE 83.

         On June 1, Plaintiff filed Notices stating that he was voluntarily dismissing without

  prejudice his claims against the nine Defendants who had filed Motions to Dismiss. DE 85; DE 86.

  Because there remain eight named Defendants who have not yet appeared in this litigation and

  who, according to Plaintiff, are in default, the Notices of Voluntary Dismissal would not resolve

  this case. The Court therefore construed the Notices of Voluntary Dismissal as Motions to Dismiss

  the nine appearing Defendants and denied those Motions. See Perry v. Schumacher Grp. of La.,

  891 F.3d 954, 956-58 (11th Cir. 2018) (explaining that Fed. R. Civ. P. 41(a)(1) permits a party to

  dismiss only an entire action without a court order). The Court stated that Plaintiff could renew

  his Motions to Dismiss if (1) each of the nine appearing Defendants consented to dismissal without

  prejudice, (2) he voluntarily dismissed his claims against the nine appearing Defendants with

  prejudice, or (3) he voluntarily dismissed all claims against all Defendants in the case. DE 87.

  The Court ordered him to file either a renewed Motion to Dismiss or his Responses to Defendants’

  Motions to Dismiss by June 12. The Court explained that it would grant no further extensions of

  this deadline, as Plaintiff had been given well over three months to prepare his Responses to the

  Motions to Dismiss. The Court further explained that his failure to comply with the June 12

  deadline could result in the Court granting Defendants’ Motions to Dismiss by default under

  Rule 7.1(c) Local Rules for the Southern District of Florida.




                                                  2
Case 9:19-cv-80239-RLR Document 92 Entered on FLSD Docket 06/17/2020 Page 3 of 7



         Plaintiff filed a Motion to extend the June 12 deadline on June 12. DE 89. He stated in

  that Motion that he requires additional time to contact the nine appearing Defendants to ascertain

  whether they will consent to the dismissal without prejudice of the claims against them. The nine

  appearing Defendants then filed Responses in which they oppose any additional extensions, make

  clear that they will not consent to a dismissal without prejudice, and ask that the Court rule on their

  Motions to Dismiss. DE 90; DE 91.

         The Court denies Plaintiff’s latest Motion for an extension of time. Plaintiff was previously

  informed that the Court would not further extend the June 12 deadline. See DE 87. Plaintiff has

  failed to respond to Defendants’ Motions to Dismiss, despite the Motions having been filed over

  four months ago and the Court granting lengthy extensions. Plaintiff’s failure to timely respond

  to the Motions to Dismiss is sufficient cause for granting the Motions to Dismiss by default under

  Rule 7.1(c) Local Rules for the Southern District of Florida.

         In addition, the Court agrees with the contention in the Motion to Dismiss by Defendants

  Central Bank of Cyprus, Law Office of the Republic of Cyprus, Petros Clerides, and Eva Rossidou-

  Papakyriacou [DE 76] that this Court lacks subject matter jurisdiction over Central Bank of Cyprus

  and Law Office of the Republic of Cyprus under the Foreign Sovereign Immunities Act (“FSIA”).

  See 28 U.S.C. § 1604 (stating that “a foreign state shall be immune from the jurisdiction of the

  courts of the United States”); Butler v. Sukhoi Co., 579 F.3d 1307, 1312 (11th Cir. 2009)

  (explaining that a district court lacks subject matter jurisdiction over a plaintiff’s claims against a

  foreign state unless an exception to the FSIA applies). Plaintiff seeks to hold Central Bank of

  Cyprus and Law Office of the Republic of Cyprus liable for failing to investigate and prosecute

  other Defendants for an alleged scheme. See generally DE 1. He acknowledges in the Complaint

  that Central Bank of Cyprus and Law Office of the Republic of Cyprus qualify as foreign states as

  “organ[s] of the Republic of Cyprus,” and he has not shown, through his allegations or otherwise,


                                                    3
Case 9:19-cv-80239-RLR Document 92 Entered on FLSD Docket 06/17/2020 Page 4 of 7



  that an exception to the FSIA applies. See, e.g., id. ¶¶ 32-33; see also 28 U.S.C. § 1603(a) (defining

  the phrase “foreign state” to include “a political subdivision of a foreign state or an agency or

  instrumentality of a foreign state”); 28 U.S.C. § 1605 (providing exceptions to the FSIA); Butler,

  579 F.3d at 1312-13 (explaining that, “in order to establish subject matter jurisdiction under the

  FSIA, the plaintiff must overcome the presumption that the foreign state is immune from suit by

  producing evidence that the conduct which forms the basis of the complaint falls within one of the

  statutorily defined exceptions” (quotation marks omitted)).

         The Court also agrees with the contention in the Motion to Dismiss [DE 76] that Petros

  Clerides and Eva Rossidou-Papakyriacou are foreign officials who are entitled to sovereign

  immunity. Plaintiff sues these two Defendants, respectively the former Attorney General of the

  Republic of Cyprus and the Chief of the Unit for Combating Money Laundering in the Republic

  of Cyprus, for failing to investigate and prosecute other Defendants for the alleged scheme.

  See generally DE 1. Sovereign immunity precludes Plaintiff’s claims against these Defendants,

  as his allegations establish that he is attempting to hold the Republic of Cyprus liable for alleged

  failures by its officials. See id. ¶ 27 (asking that the Republic of Cyprus “be held responsible for

  the failures and wrongful acts of its officers who failed to take necessary and prudent actions to

  enforce the law”); see also Doğan v. Barak, 932 F.3d 888, 893-94 (9th Cir. 2019) (“Common-law

  foreign sovereign immunity extends to individual foreign officials for acts performed in their

  official capacity if the effect of exercising jurisdiction would be to enforce a rule of law against

  the state.” (alteration and quotation marks omitted)). Plaintiff has not come forward with any

  argument to show why sovereign immunity does not apply.

         For these reasons, as well as due to Plaintiff’s default, the Motion to Dismiss by Defendants

  Central Bank of Cyprus, Law Office of the Republic of Cyprus, Petros Clerides, and Eva Rossidou-




                                                    4
Case 9:19-cv-80239-RLR Document 92 Entered on FLSD Docket 06/17/2020 Page 5 of 7



  Papakyriacou [DE 76] is granted. Plaintiff’s claims against these four Defendants are dismissed

  with prejudice.

         The Court agrees with the contention in the Motion to Dismiss by Defendants Bank of

  Cyprus Public Co. Limited, Alpha Bank Cyprus Limited, Eurobank Cyprus Limited, USB Bank

  PLLC, and Sociètè Gènèrale Bank – Cyprus Limited [DE 77] that the Court lacks personal

  jurisdiction over these five Defendants. A court has personal jurisdiction over a nonresident

  defendant if that defendant is subject to jurisdiction under Florida’s long-arm statute and if there

  are sufficient minimum contacts between the defendant and the state to satisfy traditional notions

  of fair play and substantial justice under the Due Process Clause of the Fourteenth Amendment.

  Sculptchair, Inc. v. Century Arts, Ltd., 94 F.3d 623, 626 (11th Cir. 1996). “A plaintiff seeking to

  obtain jurisdiction over a nonresident defendant initially need only allege sufficient facts to make

  out a prima facie case of jurisdiction.” Posner v. Essex Ins. Co., 178 F.3d 1209, 1214 (11th Cir.

  1999). If a defendant challenges personal jurisdiction by filing affidavits in support of his position,

  the plaintiff then bears the burden of proving by affidavit the basis for jurisdiction. Id.

         Plaintiff alleges in the Complaint that this Court has jurisdiction over Defendants Bank of

  Cyprus Public Co. Limited, Alpha Bank Cyprus Limited, Eurobank Cyprus Limited, USB Bank

  PLLC, and Sociètè Gènèrale Bank – Cyprus Limited because these Defendants used accounts at

  United States banks as part of the alleged scheme, transact and solicit business in Florida,

  committed tortious acts and caused injury in Florida, and sent electronic communications into

  Florida that perpetuated the scheme. See DE 1, ¶¶ 60, 62-64. Defendants have filed affidavits to

  demonstrate that these allegations are untrue, and Plaintiff has not filed any affidavit to show that

  personal jurisdiction exists. See DE 77-1. Thus, the Court concludes that it lacks personal

  jurisdiction over these five Defendants.




                                                    5
Case 9:19-cv-80239-RLR Document 92 Entered on FLSD Docket 06/17/2020 Page 6 of 7



         For this reason, as well as due to Plaintiff’s default, the Motion to Dismiss by Defendants

  Bank of Cyprus Public Co. Limited, Alpha Bank Cyprus Limited, Eurobank Cyprus Limited, USB

  Bank PLLC, and Sociètè Gènèrale Bank – Cyprus Limited [DE 77] is granted. Plaintiff’s claims

  against these Defendants are dismissed without prejudice. See Posner, 178 F.3d at 1221 (stating

  that a dismissal for lack of personal jurisdiction should be without prejudice to permit litigation on

  the merits in the appropriate forum).

         Finally, the Complaint names the following eight Defendants who have not yet appeared

  in this litigation and who, according to Plaintiff, are in default: G.K. Finance Limited, APUS

  Finance Ltd., APUS Fund Management Ltd., G.E.O. Holdings Limited, Holdsworth Associates

  Venture Incorporated, George Kallis a/k/a/ Georgios Kallis, Fintop Ltd., and Brian Rance. The

  Court takes no position at this time as to whether Plaintiff has pled plausible claims against these

  Defendants or whether he has properly served these Defendants.

         Upon review of the Complaint, it is challenging, if not impossible, for the Court to

  determine which allegations and claims relate to the remaining Defendants, as opposed to the

  Defendants who are being dismissed by this Order. Therefore, the Court orders Plaintiff to file an

  Amended Complaint that repleads only his claims against the remaining Defendants by no later

  than June 24, 2020. The Amended Complaint may not replead claims against the dismissed

  Defendants or reargue matters decided by the Court. The Amended Complaint shall comply with

  all pleading requirements of Rules 8 and 10 of the Federal Rules of Civil Procedure. Plaintiff shall

  list separate legal claims in separate counts and shall make clear which claims are brought against

  which Defendants. Plaintiff should also be mindful of the rules against shotgun pleadings that are

  discussed in binding precedent such as Weiland v. Palm Beach Cty. Sheriff’s Office, 792 F.3d 1313

  (11th Cir. 2015).




                                                    6
Case 9:19-cv-80239-RLR Document 92 Entered on FLSD Docket 06/17/2020 Page 7 of 7



             No extensions of the June 24, 2020 filing deadline will be granted. Plaintiff’s failure to

  file an Amended Complaint by June 24, 2020, will result in the dismissal of this case. Plaintiff

  shall also serve the remaining Defendants with the Amended Complaint.

             For the foregoing reasons, it is ORDERED AND ADJUDGED as follows:

             1. Plaintiff’s Motion for an Extension of Time [DE 89] is DENIED.

             2. The Motion to Dismiss by Defendants Central Bank of Cyprus, Law Office of the

                  Republic of Cyprus, Petros Clerides, and Eva Rossidou-Papakyriacou [DE 76] is

                  GRANTED. Plaintiff’s claims against Defendants Central Bank of Cyprus, Law

                  Office of the Republic of Cyprus, Petros Clerides, and Eva Rossidou-Papakyriacou are

                  DISMISSED WITH PREJUDICE.

             3. The Motion to Dismiss by Defendants Bank of Cyprus Public Co. Limited, Alpha Bank

                  Cyprus Limited, Eurobank Cyprus Limited, USB Bank PLLC, and Sociètè Gènèrale

                  Bank – Cyprus Limited [DE 77] is GRANTED. Plaintiff’s claims against Defendants

                  Bank of Cyprus Public Co. Limited, Alpha Bank Cyprus Limited, Eurobank Cyprus

                  Limited, USB Bank PLLC, and Sociètè Gènèrale Bank – Cyprus Limited are

                  DISMISSED WITHOUT PREJUDICE for lack of personal jurisdiction.

             4. Plaintiff shall file an Amended Complaint by June 24, 2020. The Amended Complaint

                  shall comply with all requirements imposed by this Order.

             DONE and ORDERED in Chambers, West Palm Beach, Florida, this 17th day of June,

  2020.


                                                          _______________________________
                                                          ROBIN L. ROSENBERG
                                                          UNITED STATES DISTRICT JUDGE
  Copies furnished to: Plaintiff; Counsel of Record




                                                      7
